Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1, 2,3 and 20   are rejected under 35 U.S.C 103 as being patentable over 
  Muhammad Jamal Afridi (NPL Doc: “On automated source selection for transfer learning in convolutional neural networks," 26 July 2017, Pattern Recognition 73 (2018)
,ScienceDirect,Pages 65-71.) in view of Moazzami et al. (USPUB  20180268244).

As per Claim 1,  Muhammad Jamal Afridi teaches A method of determining a base model to be used for transfer learning to a target domain by a computing apparatus ( Page 65- Col. 2- “…
 CNNs, transfer learning typically entails the transfer of information from a selected source concept (source CNN, learned for a source task ) to learn the target concept (target CNN, learned for a target task ). Recent studies detail how transfer learning can be performed via CNNs by transplanting the learned feature layers from one CNN to initialize…”) , the method comprising: constructing a neural network model for measuring suitability of a plurality of pre-trained source models ( Page 66- Col. 2- “..Fig. 1. Given a large number of pre-trained source CNNs, the proposed approach ranks them in the order in which they are likely to impact the performance of a given target task….”) AND  Page 67- Col. 1- “…1.3. Novelty and contributions •This study demonstrates that automatically ranking pre-trained source CNNs is possible…”) ; 
measuring the suitability of each of the source models by inputting data of the target domain to the neural network model ( Page 66- Fig. 1 – pretrained source CNNs and approach ranks them in the order ..” AND ; and Page 67-Col. 1- “ CNNs, transfer learning typically entails the transfer of information from a selected source concept (source CNN, learned for a source task ) to learn the target concept (target CNN, learned for a target task ). Recent studies detail how transfer learning can be performed via CNNs by transplanting the learned feature layers from one CNN to initialize …” AND  Page 67- 2.2 Ranking sources in traditional transfer learning AND Page70-Col. 1 -  4.1 – Ranking Source CNNS. ) 
Muhammad Jamal Afridi does not explicitly teach  determining the base model to be used for the transfer learning among the source models based on the suitability.  
However, within analogous art, Moazzami et al. teaches determining the base model to be used for the transfer learning among the source models based on the suitability ( FIG. 4- adaptation of one or more deep learning model of source domain and performing of transfer learning  taught within Paragraphs [0005-0006] and [0060-0061] and [0075]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Moazzami et al. within the modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi because the System and method for deep labeling mentioned by Moazzami et al. provides a system and method for implementing transfer learning of pretrained deep neural network learning model. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for deep labeling mentioned by Moazzami et al. within the modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi for implementation of a system and method for transfer learning of pretrained deep neural network learning model.


As per Claim 2,  Combination of Muhammad Jamal Afridi and Moazzami et al. teach claim 1, 
Muhammad Jamal Afridi does not explicitly teach wherein the constructing of the neural network model comprises: extracting a feature value of training data in conjunction with a feature extraction layer of a first source model; and  adjusting a weight of the neural network model by learning the feature value as preset first suitability.
Within analogous art Moazzami et al. teaches wherein the constructing of the neural network model comprises: extracting a feature value of training data in conjunction with a feature extraction layer of a first source model( Paragraphs [0067-0068]) ; and  adjusting a weight of the neural network model by learning the feature value as preset first suitability( Paragraphs [0061-0063]- “…domain adaptation comprises label space adaptation, wherein the output of the final layer of a pretrained deep learning model (for example, final layer 325d shown in FIG. 3) is adapted without tuning learned parameters (weights) assigned to feature vectors or altering the internal structure of the model….feature vector extracted by the deep neural network for the input sample i (captured single image). w.sub.i is the weight learned by the neural network. y is the predicted class label in j E N the set of all the class labels a pre-trained model is trained on (the source domain).”) .

As per Claim 3, Combination of Muhammad Jamal Afridi and Moazzami et al. teach claim 2, 
Muhammad Jamal Afridi does not explicitly teach wherein the adjusting of the weight of the neural network model comprises:  obtaining a result value of the first source model by inputting the feature value to an output layer of the first source model; and adjusting the weight of the neural network model by learning the feature value and the result value as the first suitability.
Within analogous art Moazzami et al. teaches wherein the adjusting of the weight of the neural network model comprises:  obtaining a result value of the first source model by inputting the feature value to an output layer of the first source model ( Paragraphs [0060-0063], [0067]) ; and adjusting the weight of the neural network model by learning the feature value and the result value as the first suitability( Paragraph [0081]-“… at operation 435, the apparatus provides an ensemble output, wherein the ensemble output comprises a weighted average of prediction probabilities for labels in the target domain based on the outputs from each of the adapted deep learning models. In the non-limiting example of FIG. 4, the weighting of outputs may be adjusted based on a confidence or uncertainty metric determined for each of the adapted pretrained models….”) .  

As per Claim 20, Muhammad Jamal Afridi teaches An apparatus for determining a base model to be used for transfer learning to a target domain, the apparatus ( Page 65- Col. 2- “…
 CNNs, transfer learning typically entails the transfer of information from a selected source concept (source CNN, learned for a source task ) to learn the target concept (target CNN, learned for a target task ). Recent studies detail how transfer learning can be performed via CNNs by transplanting the learned feature layers from one CNN to initialize…”) comprising: 
a memory which comprises one or more instructions, and a processor which executes the instructions to construct a neural network model for measuring suitability of a plurality of pre-trained source models( Page 66- Col. 2- “..Fig. 1. Given a large number of pre-trained source CNNs, the proposed approach ranks them in the order in which they are likely to impact the performance of a given target task….”) AND  Page 67- Col. 1- “…1.3. Novelty and contributions •This study demonstrates that automatically ranking pre-trained source CNNs is possible…”),
 measure the suitability of each of the source models by inputting data of the target domain to the neural network model ( Page 66- Fig. 1 – pretrained source CNNs and approach ranks them in the order ..” AND ; and Page 67-Col. 1- “ CNNs, transfer learning typically entails the transfer of information from a selected source concept (source CNN, learned for a source task ) to learn the target concept (target CNN, learned for a target task ). Recent studies detail how transfer learning can be performed via CNNs by transplanting the learned feature layers from one CNN to initialize …” AND  Page 67- 2.2 Ranking sources in traditional transfer learning AND Page70-Col. 1 -  4.1 – Ranking Source CNNS. ), 
Muhammad Jamal Afridi  does not explicitly teach a memory which comprises one or more instructions, and a processor which executes the instructions, and determining the base model to be used for the transfer learning among the source models based on the suitability.  
However, within analogous art, Moazzami et al. teaches a memory which comprises one or more instructions, and a processor which executes the instructions( Paragraphs [0032-0033]) , determine the base model to be used for the transfer learning among the source models based on the suitability ( FIG. 4- adaptation of one or more deep learning model of source domain and performing of transfer learning  taught within Paragraphs [0005-0006] and [0060-0061] and [0075]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Moazzami et al. within the modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi because the System and method for deep labeling mentioned by Moazzami et al. provides a system and method for implementing transfer learning of pretrained deep neural network learning model. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for deep labeling mentioned by Moazzami et al. within the modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi for implementation of a system and method for transfer learning of pretrained deep neural network learning model.

2.	Claims 5 and  12   are rejected under 35 U.S.C 103 as being patentable over 
  Muhammad Jamal Afridi (NPL Doc: “On automated source selection for transfer learning in convolutional neural networks," 26 July 2017, Pattern Recognition 73 (2018)
,ScienceDirect,Pages 65-71) in view of Dull et al. (USPUB  20170038750).

As per Claim 5, Combination of Muhammad Jamal Afridi and Moazzami et al. teach claim 1, 
Muhammad Jamal Afridi teaches wherein the constructing of the neural network model ( Page 66- Col. 2- “..Fig. 1. Given a large number of pre-trained source CNNs, the proposed approach ranks them in the order in which they are likely to impact the performance of a given target task….”) AND  Page 67- Col. 1- “…1.3. Novelty and contributions •This study demonstrates that automatically ranking pre-trained source CNNs is possible…”), comprises: wherein the first suitability is set to a greater value than the second suitability ( ranking of the source  CNN for the learning of neural network is taught within Page 66-Fig. 1 and the ranking is from best to worst ( so there is hierarchy of the source neural mode)  and Page 70 -Col. 1- Ranking Source CNNs and Col. 2- Performance Comparison) .  
Muhammad Jamal Afridi  does not explicitly teach adjusting a weight of the neural network model by learning first data previously learned by a first source model as first suitability; and adjusting the weight of the neural network model by learning second data not learned by the first source model as second suitability, 
However, within analogous art,   Dull et al. teaches adjusting a weight of the neural network model by learning first data previously learned by a first source model as first suitability ( Paragraphs [0010-0013] AND [0031]) ; and adjusting the weight of the neural network model by learning second data not learned by the first source model as second suitability ( Paragraphs [0010-0013] AND [0031]),
One of ordinary skill in the art would have been motivated to combine the teaching of Dull et al.  within the modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi because the Method, controller, and computer program product for controlling a target system mentioned by Dull et al.  provides a system and method for implementing   target systems adaptation based on rapid transfer learning technique of neural network models. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method, controller, and computer program product for controlling a target system mentioned by Dull et al.  within the modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi for implementation of a system and method for target systems adaptation based on rapid transfer learning technique of neural network models.

As per Claim 12, Muhammad Jamal Afridi teaches A method of constructing a neural network model for measuring suitability of a pre-trained source model by using a computing apparatus( Page 66- Col. 2- “..Fig. 1. Given a large number of pre-trained source CNNs, the proposed approach ranks them in the order in which they are likely to impact the performance of a given target task….”) AND  Page 67- Col. 1- “…1.3. Novelty and contributions •This study demonstrates that automatically ranking pre-trained source CNNs is possible…”), the method comprising:  obtaining a training dataset which comprises first data previously learned by the source model and second data not learned by the source model( Page 67-Col. 2- “…Such a source CNN may be capturing information that cannot be gleaned from the target training data. On the other hand, if the learned representations are significantly different, we could argue that the source CNN is unrelated to the target task and can result in a negative impact on transfer learning. Therefore, utilizing simple heuristics based on similarity or differences between the source and target tasks (or the learned representations) may not be useful in ranking the source CNNs. Intuitively, the features extracted by a source CNN must provide additional but relevant information that is not already accounted for by the target’s training data….”) ; wherein the first suitability is set to a greater N value than the second suitability ( ranking of the source  CNN for the learning of neural network is taught within Page 66-Fig. 1 and the ranking is from best to worst ( so there is hierarchy of the source neural mode)  and Page 70 -Col. 1- Ranking Source CNNs and Col. 2- Performance Comparison) .  
Muhammad Jamal Afridi  does not explicitly teach adjusting a weight of the neural network model by learning the first data as first suitability; and adjusting the weight of the neural network model by learning the second data as second suitability, 
However, within analogous art,   Dull et al. teaches adjusting a weight of the neural network model by learning the first data as first suitability( Paragraphs [0010-0013] AND [0031]) ; and adjusting the weight of the neural network model by learning the second data as second suitability( Paragraphs [0010-0013] AND [0031]),
One of ordinary skill in the art would have been motivated to combine the teaching of Dull et al.  within the modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi because the Method, controller, and computer program product for controlling a target system mentioned by Dull et al.  provides a system and method for implementing   target systems adaptation based on rapid transfer learning technique of neural network models. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method, controller, and computer program product for controlling a target system mentioned by Dull et al.  within the modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi for implementation of a system and method for target systems adaptation based on rapid transfer learning technique of neural network models.

3.	Claims 6 and  11   are rejected under 35 U.S.C 103 as being patentable over 
  Muhammad Jamal Afridi (NPL Doc: “On automated source selection for transfer learning in convolutional neural networks," 26 July 2017, Pattern Recognition 73 (2018)
,ScienceDirect,Pages 65-71) in view of Moazzami et al. (USPUB  20180268244).
in further view of Dull et al. (USPUB  20170038750).

As per Claim 6,  Combination of Muhammad Jamal Afridi and Moazzami et al. teach claim 1,
Combination of Muhammad Jamal Afridi and Moazzami et al. does not explicitly teach wherein the constructing of the neural network model comprises:  constructing a first neural network model for measuring suitability of a first source model  ; and constructing a second neural network model for measuring suitability of a second source model.
Within analogous art , Dull et al. teaches wherein the constructing of the neural network model comprises:  constructing a first neural network model for measuring suitability of a first source model ( Paragraphs [0010-0012] and FIG. 2, Paragraph [0035]- “The controller CTR includes a processor PROC, a recurrent neural network RNN, and a reinforcement learning policy generator PGEN. The recurrent neural network RNN implements a neural model including a first neural model component NM1 to be trained on properties shared by all source systems S1, . . . , SN and a second neural model component NM2 to be trained on properties varying between the source systems S1, . . . , SN, e.g., on source system specific properties.”) ; and constructing a second neural network model for measuring suitability of a second source model( Paragraphs [0010-0012] and FIG. 2, Paragraph [0035]- “The controller CTR includes a processor PROC, a recurrent neural network RNN, and a reinforcement learning policy generator PGEN. The recurrent neural network RNN implements a neural model including a first neural model component NM1 to be trained on properties shared by all source systems S1, . . . , SN and a second neural model component NM2 to be trained on properties varying between the source systems S1, . . . , SN, e.g., on source system specific properties.”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Dull et al.  within the combined  modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi and the System and method for deep labeling mentioned by Moazzami et al. because the Method, controller, and computer program product for controlling a target system mentioned by Dull et al.  provides a system and method for implementing   target systems adaptation based on rapid transfer learning technique of neural network models. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method, controller, and computer program product for controlling a target system mentioned by Dull et al. within the combined  modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi and the System and method for deep labeling mentioned by Moazzami et al.  for implementation of a system and method for target systems adaptation based on rapid transfer learning technique of neural network models.

As per Claim 11, Combination of Muhammad Jamal Afridi and Moazzami et al. teach claim 1,
Combination of Muhammad Jamal Afridi and Moazzami et al. does not explicitly teach further comprising constructing a target model, which is to be applied to the target domain, by fine-tuning the base model using a dataset of the target domain.
Within analogous art , Dull et al. teaches further comprising constructing a target model, which is to be applied to the target domain ( Paragraph [0010]- “Because the training of the second neural model component represented by the second adaptive weights is given preference over the training of the first neural model component represented by the first adaptive weights, the number of weights to be adapted during the further training with the target system may be significantly reduced. This allows a more rapid learning for the target system.”) , by fine-tuning the base model using a dataset of the target domain( Paragraph [0013]-“…training the trained neural model, a first subset of the first adaptive weights may be substantially kept constant while a second subset of the first adaptive weights may be further trained. This allows a fine tuning of the first neural network component reflecting the properties shared by the systems even during the further training phase.”).
One of ordinary skill in the art would have been motivated to combine the teaching of Dull et al.  within the combined  modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi and the System and method for deep labeling mentioned by Moazzami et al. because the Method, controller, and computer program product for controlling a target system mentioned by Dull et al.  provides a system and method for implementing   target systems adaptation based on rapid transfer learning technique of neural network models. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method, controller, and computer program product for controlling a target system mentioned by Dull et al. within the combined  modified teaching of the On automated source selection for transfer learning in convolutional neural networks mentioned by Muhammad Jamal Afridi and the System and method for deep labeling mentioned by Moazzami et al.  for implementation of a system and method for target systems adaptation based on rapid transfer learning technique of neural network models.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

4.          Claims 4,7,8,9,10,13,14,15,16,17,18 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claims 4  , prior art of record does not teach or suggest the limitation mentioned within claims 4  : “…obtaining predicted suitability for the feature value by inputting the feature value to the neural network model; and adjusting the weight of the neural network model by back-propagating an error between the first suitability and the predicted suitability, wherein a weight of the feature extraction layer is not adjusted through the back-propagating of the error. ”  

As to claims 7  , prior art of record does not teach or suggest the limitation mentioned within claims 7  : “…extracting a first feature of first data in conjunction with a first feature extraction layer of the first source model;  adjusting a weight of the first neural network model by learning the first feature as first suitability; extracting a second feature of second data in conjunction with a second feature extraction layer of the second source model; and adjusting the weight of the first neural network model by learning the second feature as second suitability.   ”  

As to claims 8 , prior art of record does not teach or suggest the limitation mentioned within claims 8  : “…constructing of the neural network model comprises: extracting a plurality of feature values of training data in conjunction with respective feature extraction layers of the source models; aggregating the feature values; and adjusting a weight of the neural network model by learning the aggregated feature values as suitability preset in the training data, wherein the preset suitability comprises suitability of each of the source models. ”  

As to claims 9 , The following  claim depends on objected allowable claim 8, therefore the following claim is considered as objected allowable claim. 

As to claims 10 , The following  claim depends on objected allowable claim 9, therefore the following claim is considered as objected allowable claim.

Claim 13  , prior art of record does not teach or suggest the limitation mentioned within claim 13 : “… adjusting of the neural network model by learning the first data as the first suitability comprises:  extracting a feature value of the first data in conjunction with a feature extraction layer of the source model; obtaining predicted suitability for the feature value by inputting the feature value to the neural network model: and adjusting the weight of the neural network model by back-propagating an error between the first suitability and the predicted suitability.”

As to claims 14 , The following  claim depends on objected allowable claim 13, therefore the following claim is considered as objected allowable claim. 

As to claims 15, The following  claim depends on objected allowable claim 13, therefore the following claim is considered as objected allowable claim. 

As to claims 16 , The following  claim depends on objected allowable claim 13, therefore the following claim is considered as objected allowable claim. 

Claim 17  , prior art of record does not teach or suggest the limitation mentioned within claim 17 : “ wherein the source model is a first source model, the training dataset further comprises third data previously learned by a second source model, and the adjusting of the weight of the neural network model by learning the first data as the first suitability comprises adjusting the weight of the neural network model by learning a feature of the first data extracted by a feature extraction layer of the first source model as the first suitability and further comprises adjusting the weight of the neural network model by learning a feature of the third data extracted by a feature extraction layer of the second source model as third suitability, wherein the first suitability is set to a higher value than the third suitability.  ”

Claim 18  , prior art of record does not teach or suggest the limitation mentioned within claim 18 : “ wherein the source model is a first source model, and further comprising adjusting the weight of the neural network model by learning a feature of the first data extracted by a feature extraction layer of a second source model as third suitability, wherein the first suitability is set to a higher value than the third suitability.”

Claim 19  , prior art of record does not teach or suggest the limitation mentioned within claim 19 : “wherein the source model is a first source model, the first suitability comprises (1-1)-th suitability set for the first source model and (1-2)-th suitability set for a second source model, and the adjusting of the weight of the neural network model by learning the first data as the first suitability comprises: extracting a first feature value of the first data by using a feature extraction layer of the first source model; extracting a second feature value of the first data by using a feature extraction layer of the second source model;  aggregating the first feature value and the second feature value; and  adjusting the weight of the neural network model by learning the aggregated feature values as the first suitability, wherein the (1-1)-th suitability is set to a higher value than the (1-2)-th suitability.”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637